995 F.2d 1063
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary Patrick HUNTER, Plaintiff-Appellant,v.THE CITY OF CHARLOTTESVILLE, VIRGINIA;  The Mayor ofCharlottesville, Virginia;  The County of Albemarle,Virginia;  The Board of Directors, Albemarle County;Michael McMann, Superintendent, Charlottesville AlbemarleJoint Security Complex; Officer Todd Stanley, PropertySupervisor, Charlottesville Albemarle Joint SecurityComplex, Defendants-Appellees.
No. 92-6318.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 4, 1993.Decided:  June 18, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-91-302-R)
Gary Patrick Hunter, Appellant Pro Se.
Stephanie Ann Rader, William Stephen Scott, Paxson, Smith, Gilliam & Scott, Charlottesville, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before NIEMEYER and LUTTIG, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Gary Patrick Hunter appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hunter v. City of Charlottesville, No. 91-302-R (W.D. Va.  Feb. 28, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED